 588
 
 
 
 
DECISIONS
 
OF THE NATIONAL LABO
R RELATIONS BOARD
 
 
359 NLRB No. 64
 
 

and
 
Industrial 
Technical & Professional Employees Union, 
OPEIU Local 4873.  
Cases 15

CA

019117 and 
15

CA

019314
 
February 28, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The Acting General Co
unsel seeks summary judgment 
in this case on the ground that the admissions in the R
e-

e-
spondent violated the Act as alleged in the consolidated 
complaint.  The Acting General Counsel therefore argues 
t
hat there are no issues of fact and that an evidentiary 
hearing is unnecessary.  
 
Upon charges and amended charges filed by Industrial 
Technical & Professional Employees Union, OPEIU 
Local 4873 (the Union), the General Counsel issued the 
consolidated compl
aint on November 19, 2009, against 

alleging that the Respondent violated Section 8(a)(1) and 
Section 8(a)(3) and (1) of the Act.  The Respondent, ac
t-
ing pro se, filed an answer on January 27, 2010, admi
t-
ting all of the allegations in the consolidated complaint 
except the allegations that the Respondent violated the 
Act and that its unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.  
 
On February 23, 2010, the Ge
neral Counsel filed with 
the Board a Motion for Summary Judgment.  On Febr
u-
ary 25, 2010, the Board issued an order transferring the 
proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  On March 11, 
2010, the Respondent 
filed a response to the Notice to 
Show Cause.  However, contrary to Section 102.114 of 

failed to file with the Board an affidavit of service sho
w-
ing that its response had been served on the Union and 
the Re
gion.  By letter dated September 28, 2012, the 
Board explained the service requirement to the Respon
d-
ent and advised that failure to file an affidavit of service 
by October 12, 2012, could result in the rejection of the 

to Show Cause.  
The Respondent did not file an affidavit of service.  On 
December 7, 2012, the Board issued a second order 
transferring the proceeding to the Board and a Notice to 

not be granted.  The Resp
ondent did not file a response.  
The allegations in the motion are therefore undisputed.  
 
Ruling on Motion for Summary Judgment
 

the material factual allegations in the consolidated co
m-
plaint.  Thus, the 
Respondent admits that it issued disc
i-
pline to certain named employees and terminated e
m-
ployee Richard Jones because the employees engaged in 
the concerted activity of participating in a work sto
p-
page, in order to discourage them from engaging in such 
acti
vities.  The Respondent further admits that it disc
i-
plined certain named employees and terminated emplo
y-
ee Richard Jones because the employees assisted the U
n-
ion and engaged in concerted activities, in order to di
s-
courage them from engaging in such activit
ies.  The R
e-
spondent has not raised any defenses.  Further, the R
e-
spondent did not file an appropriate response to the first 
Notice to Show Cause and has not responded to the s
e-
cond Notice to Show Cause.  Accordingly, we find that 
all the allegations of th
e consolidated complaint are true 
and we grant the Motion for Summary Judgment.
1
 
 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times the Respondent, a limited liability 
company, with an office and pl
ace of business in Ft. 
Rucker, Alabama, has been engaged in the business of 
providing grounds maintenance services to the Federal 
Government at Ft. Rucker, Alabama.  Annually, in co
n-
ducting its operations described above, the Respondent 
has been engaged in
 
providing grounds maintenance se
r-
vices to the United States valued in excess of $50,000 
and has a substantial impact on the national defense of 
the United States.  
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Secti
on 2(2), (6), and 
(7) of the Act, and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.  
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
At all material times the following individuals held the 
positions set forth opposite their res
pective names and 
have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 
Act:
 
Curtis McDaniel
 
-
 
 
Owner and President
 
Robert Williams
 
-
 
Project Manager
 
O
n about June 8 through
 

employees, Bryon Belin, Willie Bigham, Tony Brown, 
                                        
        
 
1
  
Black Bear Mining,
 
325 NLRB 960 (1998).  
 
  
 
 
 
CG

S LAWN 
&
 
JANITORIAL SERVICE
 
 
 
 
 
589
 
 
 
 
Michael Clark, Robert Demoss, Larry Douglas, Virgil 
Hall Jr., Michael Harpis, Richard Jones, Steven King, 
Walter Ludlum, Brian Lynn, Glen Meissner, Mark 
Moo
nschein, Maurice Pringle, Steve Rhodes, Blake Se
x-
ton, Christopher Sexton, Ward Stewart, Jason Testerman, 
and other currently unknown similarly situated emplo
y-
ees engaged in concerted activities with each other for 
the purposes of mutual aid and protection,
 
by engaging in 
a work stoppage.   
 
On June 8, 9, and 16, 2009, the Respondent issued di
s-
cipline to employee Richard Jones.  On June 9, 2009, the 
Respondent issued discipline to the remaining employees 
named above who engaged in the work stoppage and to 
ot
her currently unknown similarly situated employees.  
 
On about June 19, 2009, the Respondent terminated 
employee Richard Jones.   
 
The Respondent disciplined the employees named 
above and other currently unknown similarly situated 
employees, and terminated
 
Richard Jones because the 
employees engaged in the concerted activity of partic
i-
pating in a work stoppage, and in order to discourage the 
employees from engaging in these or other concerted 
activities.  
 
The Respondent disciplined the employees named 
abov
e and other currently unknown similarly situated 
employees, and terminated Richard Jones because the 
employees assisted the Union and engaged in concerted 
activity, and in order to discourage the employees from 
engaging in these or other concerted activiti
es.  
 
C
ONCLUSIONS OF 
L
AW
 
1. By disciplining the employees named above and 
other currently unknown similarly situated employees, 
and terminating Richard Jones because the employees 
engaged in the concerted activity of participating in a 
work stoppage, in or
der to discourage the employees 
from engaging in these and other concerted activities, the 
Respondent has been interfering with, restraining, and 
coercing employees in the exercise of the rights guara
n-
teed in Section 7 of the Act in violation of Section 
8(
a)(1) of the Act.  
 
2. By disciplining the employees named above and 
other currently unknown similarly situated employees, 
and terminating Richard Jones because the employees 
assisted the Union and engaged in concerted activities, in 
order to discourage th
e employees from engaging in th
e-
se and other concerted activities, the Respondent has 
been discriminating in regard to the hire or tenure or 
conditions of employment of its employees, thereby di
s-
couraging membership in a labor organization in viol
a-
tion of 
Section 8(a)(3) and (1) of the Act.  
 

commerce within the meaning of Section 2(6) and (7) of 
the Act. 
 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order i
t to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent violated Section 8(a)(1) of the 
Act by disciplining the employees named above and ot
h-
er similarly s
ituated employees for engaging in a co
n-
certed work stoppage, and violated Section 8(a)(3) and 
(1) of the Act by disciplining the employees named 
above and other similarly situated employees for assis
t-
ing the Union and engaging in concerted activity, we 
sha
ll order that the Respondent remove from its files any 
and all references to the unlawful discipline of these e
m-
ployees, and notify them in writing that this has been 
done and that the unlawful discipline will not be used 
against them in any way.  
 
Further
, having found that the Respondent violated 
Section 8(a)(1) of the Act by terminating employee 
Richard Jones for engaging in a concerted work sto
p-
page, and violated Section 8(a)(3) and (1) of the Act by 
terminating him for assisting the Union and engaging 
in 
concerted activity, we shall order the Respondent 
to offer 
Jones full reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or 
privileges previous
ly enjoyed, and
 
to make Jones whole 
for any loss of earnings and other benefits suffered as a 

Backpay shall be computed in accordance with 
F. W. 
Woolworth Co.,
 
90 NLRB 289 (1950), with interest at 
t
he rate prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center, 
356 NLRB 
6 
(2010).  
 
Additionally, in accordance with our recent decision in 
Latino Express
, 359 NLRB 
518
 
(2012), we
 
shall order 
the Respondent to compensate Jones for the adverse tax 
co
n
sequences, if any, of receiving a lump
-
sum backpay 
award and to file a report with the Social Security A
d-
ministration allocating the backpay award to the appr
o-
priate calendar quarters. 
 
 
The Respondent shall also be required to remove from 
its files any and all references to the unlawful termin
a-
tion of Richard Jones and to notify him in writing that 
this has been done and that the unlawful termination will 
not be used against him in any 
way.  
 
 590
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
ORDER
 
The National Labor Relations Board orders that the 

Rucker, Alabama, its officers, agents, successors, and 
assigns, shall
 
1.  Cease and desist from
 
(a) Issuing discipline to employees because
 
they e
n-
gaged in concerted activities for the purpose of mutual 
aid and protection.
 
(b) Issuing discipline to employees because they a
s-
sisted the Union and engaged in concerted activities.  
 
(c) Discharging or otherwise discriminating against 
employees bec
ause they engaged in concerted activities 
for the purpose of mutual aid and protection.  
 
(d) Discharging or otherwise discriminating against 
employees because they assisted the Union and engaged 
in concerted activity.
 
(e) In any like or related manner int
erfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 14 days from the date of this O
rder, remove 
from its files all references to the discipline of Bryon 
Belin, Willie Bigham, Tony Brown, Michael Clark, Ro
b-
ert Dem
oss, Larry Douglas, Virgil Hall
 
Jr., Michael 
Harpis, Richard Jones, Steven King, Walter Ludlum, 
Brian Lynn, Glen Meissner, Mark
 
Moonschein, Maurice 
Pringle, Steve Rhodes, Blake Sexton, Christopher Se
x-
ton, Ward Stewart, Jason Testerman, and other similarly 
situated employees, to the extent that such documents 
exist, and within 3 days thereafter, notify them in writing 
that this has
 
been done and that the discipline will not be 
used against them in any way.  
 
(b) Within 14 days from the date of this Order, offer 
Richard Jones full reinstatement to his former job, or if 
that job no longer exists, to a substantially equivalent 
position
, without prejudice to his seniority or any other 
rights or privilege previously enjoyed.
 
(c) Make Richard Jones whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-
tion against him, in the manner set forth in the remedy
 
section of this decision.  
 
(d) Compensate Jones for the adverse tax consequen
c-
es, if any, of receiving a lump
-
sum backpay award, and 
file a report with the Social Security Administration all
o-
cating the backpay award to the appropriate calendar 
quarters.
 
 
(e)
 
Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful te
r-
mination of Richard Jones, and within 3 days thereafter, 
notify him in writing that this has been done and that the 
unlawful termination will n
ot be used against him in any 
way.
 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
c
ial security payment records, timecards, personnel re
c-
ords and reports, and all other records including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(g) Withi
n 14 days after service by the Region, post at 
its facility in Ft. Rucker, Alabama, copies of the attached 

2
  
Copies of the notice, on 
forms provided by the Regional Director for Region 15, 

thorized repr
e-
sentatives, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices sha
ll be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent t
o 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent
 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time since June 8, 2009.
 
(h) Within 21 days after service by the Region, file 
with the Regional Director for
 
Region 15 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE TO 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the 
United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has o
r
dered us to post and obey 
this notice.
 
 
                                        
        
 
2
  
If this Order is enforced by a judgment of a Unite
d States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
  
 
 
 
CG

S LAWN 
&
 
JANITORIAL SERVICE
 
 
 
 
 
591
 
 
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain 
with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
issue discipline to you because you e
n-
gage in concerted activities for the purpose of mutual ai
d 
and protection.
 
W
E WILL NOT
 
issue discipline to you because you a
s-
sist the Union and engage in concerted activities for m
u-
tual aid and protection.  
 
W
E WILL NOT
 
terminate or otherwise discriminate 
against you because you engage in concerted activities 
fo
r mutual aid and protection.
 
W
E WILL NOT
 
terminate or otherwise discriminate 
against you because you assist the Union and engage in 
concerted activities for mutual aid and protection.  
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or
 
coerce you in the exercise of the rights 
listed above.
 
W
E WILL

Order, remove from our files any and all references to the 
unlawful discipline of Bryon Belin, Willie Bigham, Tony 
Brown, Michael Clark, Robert Demos
s, Larry Douglas, 
Virgil Hall Jr., Michael Harpis, Richard Jones, Steven 
King, Walter Ludlum, Brian Lynn, Glen Meissner, Mark 
Moonschein, Maurice Pringle, Steve Rhodes, Blake Se
x-
ton, Christopher Sexton, Ward Stewart, Jason Testerman, 
and other similarly si
tuated employees, and 
WE WILL
, 
within 3 days thereafter, notify each of them in writing 
that this has been done and that the discipline will not be 
used against them in any way.
 
W
E WILL

Order, offer Richard Jone
s reinstatement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed.
 
W
E WILL 
make Richard Jones whole for any loss of 
earnings a
nd other benefits suffered as a result of our 
unlawful conduct, plus interest.
 
W
E WILL 
compensate Richard Jones for the adverse tax 
consequences, if any, of receiving a lump
-
sum backpay 
award, and 
WE WILL 
file a report with the Social Security 
Administrati
on allocating the backpay award to the a
p-
propriate calendar quarters. 
 
W
E WILL

Order, remove from our files any and all references to the 
unlawful termination of Richard Jones
,
 
and 
WE WILL
, 
within 3 days thereaf
ter, notify him in writing that this 
has been done and that the termination will not be used 
against him in any way.  
 
 

S 
L
AWN 
&
 
J
ANITORIAL 
S
ERVICE
,
 
LLC
 
 
